Luke, J.
The only question raised in this case is whether, under section 1303 of the Civil Code (1910), as amended by an act of the legislature approved August 17, 1918 (Ga. L. 1918, p. 110), the tax-receiver of Floyd county is entitled to be compensated *798for Ms services for the year 1918 as provided therein. It is contended on the part of the county that the act of 1918, supra, did not entitle him to receive more than Avas allowed him by the preexisting law in force on January 1 of that year. No constitutional question being raised in this case, and the sole question being as to the time when the said act was applicable in behalf of the tax-receiver, we hold that he was entitled to receive for his services as tax-receiA'er for the year 1918 the same compensation that the tax-collector of Floyd county was paid for the year 1918 for services as tax-collector. We are of the opinion that the compensation of the tax-receiver is not due and collectible until after the taxes are collected by the tax-collector. We are of the further opinion that the services of the tax-receiver to the county do not end with his completing his digest, but, as provided in section 1197 (6) of the Civil Code (1910), he is required to receive tax-returns at any time when a tax-payer applies to him, to give in such returns. Having the opinion stated, we hold that it was error to sustain the general demurrer to the plaintiff’s petition.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.